Per Curiam.

The commission’s order of September 30, 1959, in its case No. 27800 was a final order from which no appeal was perfected and no application for rehearing was filed within 30 days as required by Section 4903.10, Revised Code. The commission, therefore, has no power to entertain an application for rehearing filed after the expiration of such 30-day period.
The hearing before the commission in its case No. 29141, from the order in which this appeal is taken and in which no evidence was offered but which consisted of arguments on the facts presented in the former proceeding before the commis*363sion in its ease No. 27800, the record of which is not before the court, is in effect a rehearing of case No. 27800. The city having lost its right to question the order entered in case No. 27800 by failing to comply with the statutory requirements for rehearing, the commission was not in error in dismissing the complaint.
The order of the commission is affirmed.

Order affirmed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Badcliff and O’Neill, JJ., concur.
Badcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.